Title: John Paul Jones to the American Commissioners, 15 August 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, August 15, 1778: I have been here five days and have neither seen nor heard from Lt. Simpson; but Mr. Hill reports the general rumor that I have been turned out of the service, that Simpson has replaced me with a captain’s commission, and that my letter to you of July 16 was only in obedience to your orders. These are not conjectures but melancholy facts. Since the Boston and Providence are about to arrive, I demand redress by a court martial which can now be summoned with the assistance of Capt. Hinman who has the unquestioned right to succeed me in the Ranger’s command. I have faithfully served the dignified cause of human nature ever since the American banner first waved. I conclude by requesting you to question Edward Meyrs, at the house of the Swedish ambassador, about my conduct at sea.>